Hill, C. J. J. N. Pitzele was a depositor in appellant bank, and on January 12, 1901, made a deposit to his account which was then overdrawn, and which still left an overdraft of $1,056.36. but the assistant cashier in entering the credits made an error and left an apparent overdraft of only $56.35 instead of $1,056.36. Pitzele died January 28, 1902. Tetters testamentary were granted to the executor of his will on February 3, 1902. In July, 1904, an expert accountant examining the books of appellant’s bank discovered the error. In January, 1905, the bank brought this action against the heirs and distributees of Pitzele’s estate to recover said amount and to enjoin the executors from paying out funds' in their hands to heirs and distributees. There was an allegation that Pitzele knew of the error, and some evidence tending to prove it. There was no evidence that the heirs or distributees or executors had any knowledge of the error. The bank did not keep daily balances between individual accounts and the genral account of debits and credits. The evidence of the error was as patent when it occurred as when it was discovered, but it would have taken either a more accurate system of bookkeeping than the one employed or an expert accountant to have earlier discovered it. The recent case of Planters’ Mutual Ins. Co. v. Nelson, ante, p. 103, is not distinguishable in principle from this one. . The statute of non-claim is to free an estate of unpresented demands after two years from grant of letters except actions arising after two years as therein explained. The bank had two years after grant of letters, which would give it over three years from the event in this case, to discover its cause of action and evidence to sustain it; and all that time the evidence rested in his own books, only awaiting a proper examination to be revealed. The statute of nonclaim bars such actions. Judgment affirmed.